Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 2/28/2022 has been entered.  An action on the RCE follows.
Summary of claims

 3.	Claims 1-4, 6, 8-15, 17-19, 21-23 are pending, 
	Claims 1, and 12 are amended,
	Claims 5, 7, 16 and 20 are cancelled,
	Claims 21-23 are newly added,
	Claims 1, 12 and 21 are independent claims,
           Claims 1-4, 6, 8-15, 17-19, 21-23 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 2/28/2022, with respect to the rejection(s) of claim(s) 1-4, 6, 8-15, 17-19 and 21-23 under 103 have been fully considered and are not persuasive in view of new rejection ground(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-4, 6, 8-15, 17, 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Haripriya Srinivasaraghavan et al (US Publication 20170010788 A1, hereinafter Srinivasaraghavan), and in view of David Kogan (US Publication 20140188844 A1, thereinafter Kogan), and in view of Charles Migos et al (US Publication 20160357366 A1, hereinafter Migos), and Yoon Chan Suk (US Publication 20190056785 A1, hereinafter Suk).

As for independent claim 1, Srinivasaraghavan discloses: A method implemented using one or more processors ([0044], processing unit may include one or more processors or microprocessors), comprising: generating, for rendition on a head-mounted (see more details in Kogan) display, a graphical user interface ("GUI") that is operable to navigate a focus of the GUI through an array of selectable tiles along multiple axes (Figs. 1A-1C, multidimensional hierarchical navigation of content, [0024], tile display includes multiple rows 120-1 through 120-n and columns 125-1 through 125-m of tiles, with a center “focus tile” 130 that represents the tile currently setting the context for a search of content to locate the content of most interest to the user), wherein each of the selectable tiles is selectable to access a respective document available from an online corpus ([0001], content may include files, documents, and streaming media; [0023], the tile display displays tiles associated with content that is being recommended to the user, “content” may include any type of digital media, such as, image media, audio media, video media; [0084] “content” may be books, apparel or other on-line merchandise); based on directional gaze (see more details in Kogan) input, shifting the focus of the GUI in a direction of the directional input from a first selectable tile of the array to a second selectable tile of the array ([0069], a horizontal left-to-right swipe associated with a “hold and swipe” user input causes the tiles of tile display to move in a left-to-right direction causing one of the tiles adjacent to a focus tile to move into position as the new focus tile in tile display, movement of the tiles of tile display in a direction corresponding to the swipe of the “hold and swipe” user input, when the tiles are re-populated after tile displacement may cause one or more tiles to be “shifted” off of tile display); in response to the directional gaze (see more details in Kogan) input, formulating at least first and second distinct search queries (see more details in Migos) based on the document corresponding to the second selectable tile or to a third selectable tile beyond the second selectable tile (Abstract, receiving user input associated with selecting one of the linear axes of the tile display, identifying a search parameter based on the selected one of linear axes and based on at least one of the multiple different properties associated with the center tile; see more details in Kogan); obtaining a first set of one or more documents that are responsive to the first search query (Abstract, causing the tile display to include search results resulting from a search of the content catalog with the identified search parameter; Fig. 1B, dimension 1 associated with left-right axis, search with parameter “time”); obtaining a second set of one or more documents that are responsive to the second search query (Abstract, causing the tile display to include search results resulting from a search of the content catalog with the identified search parameter; Fig. 1B, dimension 2 associated with up-down axis, search with parameter “alphabetic descending”); and generating an updated GUI (Fig. 21, step 2115, re-populate tile display with previous search results with previously adjacent tile as the new focus tile), wherein the updated GUI includes: a first backgrounded selectable tile along a first axis of the multiple axes from the second selectable tile, wherein the first backgrounded selectable tile corresponds to a document of the first set (Abstract, causing the tile display to include search results resulting from a search of the content catalog with the identified search parameter; Fig. 1B, dimension 1 associated with left-right axis, search with parameter “time”); and a second backgrounded selectable tile along a second axis of the multiple axes from the second selectable tile, wherein the second backgrounded selectable tile corresponds to a document of the second set (Abstract, causing the tile display to include search results resulting from a search of the content catalog with the identified search parameter; Fig. 1B, dimension 2 associated with up-down axis, search with parameter “alphabetic descending”).
Further, Srinivasaraghavan discloses a graphical user interface display using directional input to navigate search result but does not clearly disclose a head-mounted display based on directional gaze input, in an analogous art of multi-dimensional search result exploration, Kogan clearly discloses: generating, for rendition on a head-mounted display, a graphical user interface ("GUI") that is operable to navigate a focus of the GUI through an array of selectable tiles along multiple axes ([0034], several methods of interacting with the client interface are possible, interfaces can be utilized, e.g., augmented reality glasses (head-mounted display) that interact with the client interface using voice and eye commands)…based on directional gaze input…the directional gaze input…in response to the directional gaze input ([0034], several methods of interacting with the client interface are possible, interfaces can be utilized, e.g., augmented reality glasses (head-mounted display) that interact with the client interface using voice and eye commands (directional gaze input));
Furthermore, Srinivasaraghavan discloses multi-dimensional hierarchical content navigation including displaying search result in different axes based on different search parameter but does not expressly disclose formulating search query corresponding to different tile, in an analogous art of multi-dimensional search result exploration, Kogan clearly discloses:  in response to the directional gaze input, formulating at least first and second distinct search queries based on the document corresponding to the second selectable tile or to a third selectable tile beyond the second selectable tile ([0048], the center query is surrounded in the cardinal directions (top, right, bottom and left) with search queries A, B, C and D, the corners of the image space are filled with related search queries E, F, G and H);
Srinivasaraghavan and Kogan are analogous arts because they are in the same field of endeavor, multi-dimensional search result exploration and displaying. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Srinivasaraghavan using the teachings of Kogan to clearly include augmented reality glasses using eye commands, and formulating search query in response to directional input. It would provide Srinivasaraghavan’s method with the enhanced capability of displaying different sets of search results in augmented reality display in response to directional input.
Moreover, Srinivasaraghavan discloses providing search result with the identified search parameter (Abstract) but does not expressly disclose formulating search queries based on the identified topics from the selectable tile, in an analogous art of displaying a sequence of selected items, Migos clearly discloses: formulating at least first and second distinct search queries based on the document corresponding to the second selectable tile (Migos: [0061], retrieving documents related to the selected topics to be displayed in the GUI, for example, provide documents related to a particular topic; [0072], retrieving content from the various sources and content related to the various topics, and presents different views of the content to the user; [0094], providing the different suggested channels and topics based on a variety of different factors; please note retrieving documents related to the identified topics by searching based on queries related to the identified topics);
Srinivasaraghavan and Migos are analogous arts because they are in the same field of endeavor, displaying and exploring a sequence of selected items based on user’s interests. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Srinivasaraghavan using the teachings of Migos to include identifying topics from the selected items in the GUI and retrieving documents related to the identified topics. It would provide Srinivasaraghavan’s method with the enhanced capability of providing user content related to the subjects contained in the document so user may easily navigate and explore other document/content  of interests.
In addition, Srinivasaraghavan does not disclose rending GUI using bokeh technique, in an analogous art of rending GUI using directional input, Suk discloses: wherein the updated GUI is rendered using bokeh technique such that the selectable tile that is the focus of the updated GUI is rendered with greater visual clarity than other selectable tiles of the array, which are rendered blurrier than the selectable tile that is the focus of the updated GUI (the display apparatus may determine a position of the user’s gaze as a focus area on the basis of the eye-gaze processing pattern and blur the remaining area other than the focus area to perform a content screen control so that the focus area is displayed in a visually distinguishable manner).
Srinivasaraghavan and Kogan and Suk are analogous arts because they are in the same field of endeavor, rending GUI using directional input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Srinivasaraghavan and Kogan using the teachings of Suk to include displaying the focus area in a visually distinguishable manner and other area is rendered blurrier. It would provide Srinivasaraghavan’s method with the enhanced capability of draw user attention to the focus area in GUI and user experience is improved.

As for claim 2, Srinivasaraghavan further discloses: wherein the updated GUI further includes, along one of the multiple axes from the second selectable tile in a reverse of the direction, a backgrounded tile that corresponds to the first tile ([0069], a horizontal left-to-right swipe associated with a “hold and swipe” user input causes the tiles of tile display to move in a left-to-right direction causing one of the tiles adjacent to a focus tile to move into position as the new focus tile in tile display, movement of the tiles of tile display in a direction corresponding to the swipe of the “hold and swipe” user input, when the tiles are re-populated after tile displacement may cause one or more tiles to be “shifted” off of tile display).

As for claim 3, Srinivasaraghavan-Migos-Kogan further discloses: wherein the selectable tile that is the focus of the GUI or the updated GUI is foregrounded relative to other selectable tiles of the array (Kogan: Fig. 10, initial search query O is in center (focus) and related search query A-H are surrounding).

As for claim 4, Srinivasaraghavan further discloses: wherein the updated GUI includes two or more directional navigation elements accompanying the second selectable tile, each of the two or more directional navigation elements being operable to navigate the focus of the GUI along a corresponding axis of the multiple axes from the second selectable tile to a respective neighbor selectable tile (Abstract, receiving user input associated with selecting one of the linear axes of the tile display, identifying a search parameter based on the selected one of linear axes and based on at least one of the multiple different properties associated with the center tile, and causing the tile display to include search results resulting from a search of the content catalog with the identified search parameter).

claim 5       cancelled

As for claim 6, Srinivasaraghavan further discloses: wherein the first search query includes a publisher of the document corresponding to the second selectable tile ([0031], each tile may be associated with a set of properties including title, a season and/or series identifier, a series episode number and/or title, an original release date, a content time period, a genre, cast and crew information (i.e., producer name or publisher name), mood information, language information, official awards information).

As for claim 8, Srinivasaraghavan further discloses: wherein the first search query includes one or more entities mentioned in the document corresponding to the second selectable tile ([0031], each tile may be associated with a set of properties including title, a season and/or series identifier, a series episode number and/or title, an original release date, a content time period, a genre, cast and crew information, mood information, language information, official awards information).

As for claim 9, Srinivasaraghavan further discloses: wherein the first search query includes one or more entities that are related, in a knowledge graph, with an entity mentioned in the document corresponding to the second selectable tile ([0031], each tile may be associated with a set of properties including title, a season and/or series identifier, a series episode number and/or title, an original release date, a content time period, a genre, cast and crew information, mood information, language information, official awards information).

As for claim 10, Srinivasaraghavan-Kogan further discloses: the first set of one or more documents includes multiple documents that are ranked (Kogan: [0025], the results are presented in order of relevancy through the user of a ranking engine that ranks image search results responsive to a received query according to one or more criteria) based on respective measures of popularity (Srinivasaraghavan: [0031], each tile may be associated with a set of properties including user ratings (i.e., measures of popularity)).

As for claim 11, Srinivasaraghavan-Kogan further discloses: the first set of one or more documents includes multiple documents that are ranked (Kogan: [0025], the results are presented in order of relevancy through the user of a ranking engine that ranks image search results responsive to a received query according to one or more criteria) based on respective measures of quality of selectable tiles generated from the multiple documents of the first set (Srinivasaraghavan: [0031], each tile may be associated with a set of properties including user ratings (i.e., measures of quality)).

As per Claim 12, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

As per Claim 14, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

Claim 16       cancelled

As per Claim 17, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.

As per Claim 19, it recites features that are substantially same as those features claimed by Claim 8, thus the rationales for rejecting Claim 8 are incorporated herein.

Claim 20       cancelled

As per Claim 21, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As for claim 22, Kogan further discloses: wherein the headset is an augmented reality headset (Kogan: [0034], several methods of interacting with the client interface are possible, interfaces can be utilized, e.g., augmented reality glasses (head-mounted display) that interact with the client interface using voice and eye commands).  

As for claim 23, Kogan further discloses: wherein the headset is a virtual reality headset (Kogan: [0034], several methods of interacting with the client interface are possible, interfaces can be utilized, e.g., augmented reality glasses (head-mounted display) that interact with the client interface using voice and eye commands).


6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haripriya Srinivasaraghavan et al (US Publication 20170010788 A1, hereinafter Srinivasaraghavan), and in view of David Kogan (US Publication 20140188844 A1, thereinafter Kogan), and in view of Charles Migos et al (US Publication 20160357366 A1, hereinafter Migos), and Yoon Chan Suk (US Publication 20190056785 A1, hereinafter Suk), as applied on claim 12, and further in view of David Norton et al (US Publication 20200279017, hereinafter Norton).

As for claim 18, Norton discloses: wherein the first search query seeks textual documents with sentiments or viewpoints that contrast with a sentiment or viewpoint of the textual document corresponding to the second selectable tile (Norton: [0186]-[0187], determining the sentiment indicator for each extracted sentence, a sentiment score indicating a positive sentiment corresponding to the topic or a negative sentiment corresponding to the topic, generating the first cluster of content corresponding to positive sentiment scores and generating the second cluster of content corresponding to negative sentiment scores; please note content may be searched based on the sentiment indicator which indicates the opposite sentiment/viewpoint);
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Srinivasaraghavan using the teachings of Norton to include determining positive or negative sentiment corresponding to the topic and generating different cluster of content corresponding to opposite sentiment. It would provide Srinivasaraghavan’s method with the enhanced capability of displaying different sets of search results in tile display corresponding to opposite sentiment so user may explore opposite side of content by different directional inputs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171